The opinion of the Court was delivered by
Weston C. J.
In prosecutions for larceny, where the goods are proved to have been stolen, it is a rule of law, applicable in these cases, that possession by the accused, soon after they were stolen, raises a reasonable presumption of his guilt. And unless he can account for that possession, consistently with his innocence, will justify his conviction. c: Evidence of this nature is by no means conclusive, and it is stronger or weaker, as the possession is more or less recent.” 2 Stark. 449. Such evidence is sufficient to make out a prima facie case, on the part of the government, proper to be left to the jury. In the absence of all opposing testimony, prima facie *401evidence in civil cases, becomes conclusive and cannot be disregarded, without calling for correction on the part of the Court. Kelley v. Jackson & al. 6 Peters, 622.
When by opposing testimony, reasonable doubt is thrown upon a prima facie case of guilt, it can no longer be said that the party accused is proved guilty, beyond a reasonable doubt. The jury are to judge upon the effect of the testimony, taken together. It was in our judgment too strong, to instruct the jury, that they must convict the accused, unless he had proved to their reasonable satisfaction, that he came by the sheep otherwise than by stealing. Proof of good character, may sometimes be the only mode by which an innocent man can repel the presumption of guilt, arising from the recent possession of stolen goods. As for instance, where the party really guilty, to avoid detection, thrusts, unobserved in a crowd, the article stolen into the pocket of another man. This may be done, and the innocent party be unconscious of it at the time. And yet good character is not proof of innocence, although it may be sufficient to raise a reasonable doubt of guilt.
The case finds, that the defendant did adduce evidence, tending to prove that he bought the sheep of a stranger. It may be easily conceived, that this proof may have been strong enough, to create in the minds of the jury a reasonable doubt of his guilt; and yet fall short of establishing the fact beyond a reasonable doubt, that he did so purchase them. In such a case, the instruction required a conviction, although every one of the jury might entertain reasonable doubts of his guilt.
Exceptions sustained«